Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a non-final, first office action in response to the claims filed 12/20/2019.
Claims 1 – 20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 

• “container communication interface” in claim 1
• “delivery platform communication interface” in claim 1
• “condition detection interface” in claim 1
• “rules engine” in claims 1 & 18
• “transmission system” in claim 1
• “vehicle communication interface” in claim 1
• “electromechanical interface” in claim 1
• “media scraping interface” in claim 5
• “condition extraction parser” in claim 5
• “sensor translation interface” in claim 6
• “condition extraction parser” in claim 6

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the entire specification yielded the following relevant sections:

• container communication interface:  [0060] “the container communication interface includes the transceiver 250, another type of communication interface, or both.”

• “delivery platform communication interface”: [0080] “the server transceiver 415 as an example of a delivery platform communication interface and as an example of a transmission system. In other implementations, the delivery platform communication interface includes the server transceiver 415, a receiver, a network interface, an antenna, another type of communication interface, or a combination thereof”

• “condition detection interface”: no corresponding structure found.

• “rules engine”: no corresponding structure found.

• “transmission system”: [0080] “the transmission system of the transport resource allocation server 115 includes the server transceiver 415, a transmitter, a network interface, an antenna, another type of communication interface, or a combination thereof”

• “vehicle communication interface”: no corresponding structure found.

• “electromechanical interface”: no corresponding structure found.

• “media scraping interface”: no corresponding structure found.

• “condition extraction parser”: no corresponding structure found.

• “sensor translation interface”: no corresponding structure found.

• “condition extraction parser”: no corresponding structure found.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 7 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “container communication interface” in claim 1, “rules engine” in claim 1, “vehicle communication interface” in claim 1, “electromechanical interface” in claim 1, “media scraping interface” in claim 5, “condition extraction parser” in claim 5, “sensor translation interface” in claim 6, and “condition extraction parser” in claim 6 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions.  Therefore, claims 1 & 5 – 6 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

In addition, claims 2 – 7 are rejected under 35 USC 112(b) for inheriting the deficiencies while failing to remedy them.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving a delivery order… wherein the delivery order comprises instructions to defer a delivery operation until a specified condition is satisfied,” “deferring… performance of the delivery operation until the specified condition is satisfied,” and “responsive to the 
	
2A Prong 1: The limitations of “receiving a delivery order… wherein the delivery order comprises instructions to defer a delivery operation until a specified condition is satisfied,” “deferring… performance of the delivery operation until the specified condition is satisfied,” and “responsive to the specified condition being satisfied, transmitting… an instruction to perform the delivery operation with the transport container,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction or business relation but for the recitation of generic computer components. That is, other than the recited “server” language, the above functions, in the context of this claim encompasses initiating a delivery when preconditions set by a delivery order are satisfied. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas (e.g., “commercial interactions,” including sales activities or behaviors; business relations, as well as “managing personal behavior or relationships or interactions between people,” including following rules or instructions). Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related element of “server” is recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The step of “receiving, at a delivery management server, a notification that a transport container is received at a reception point from a delivery vehicle” is mere extra-solution activity that is appended to the judicial exception. The additional element of “delivery transport vehicle” merely generally links the use of a judicial exception the field of shipping. Accordingly, these additional elements do not integrate the abstract idea into a practical 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related element of “server” amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The extra-solution activity of “receiving, at a delivery management server, a notification that a transport container is received at a reception point from a delivery vehicle” is similar to functionality found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting Receiving or transmitting data over a network), and thus does not amount to significantly more. The additional element of “delivery transport vehicle” merely generally links the use of a judicial exception the field of shipping, and does not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Furthermore, dependent claims 9 – 15, & 16 – 20 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “rules engine” and “server” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “sensors” and “distributed ledger” are recited at a high level of generality and are merely generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 15 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bar-Zeev et al. (US 10997544 B1). 

As per Claim 15, Bar-Zeev discloses a method for delivery via a secure delivery system, the method comprising:

• receiving, at a delivery management server, a delivery order indicating a specified condition, wherein the delivery order comprises instructions to defer performance of a delivery operation with a transport container until the specified condition is satisfied (Fig. 12 & C. 19, L. 4 – 46, noting that delivery preferences of a delivery order specify that an availability confirmation must be received for a delivery to subsequently take place.); 

	• responsive to determining that the specified condition is satisfied within the transport container, transmitting, from the delivery management server to a delivery transport vehicle, instructions to perform the delivery operation with the transport 

As per claim 16, Bar-Zeev discloses the limitations of claim 15. Bar-Zeev further discloses:

	• responsive to the specified condition being satisfied, determining a delivery target for the transport container based on a delivery target rule indicated by the delivery order, wherein the instructions to perform the delivery operation indicate the delivery target (See C. 6, L. 42 – 46, noting that a delivery target rule in a delivery order instructs a dynamic delivery to deliver the item to the user’s current location. As per C. 19, L. 37 – 47, after a delivery confirmation is received (i.e., the condition is satisfied to perform delivery), the UAV navigates to the “determined delivery location” to perform delivery. As per C. 3, L. 52 – C. 4, L. 12, the “determined delivery location” is updated “until the item is delivered to the user.” In other words, when a UAV is triggered to perform delivery after a delivery confirmation is received, a current delivery target is determined so that the UAV performs delivery at a target where the user currently is located. With respect to the order of the steps (i.e., the “responsive to” limitation, see C. 12, L. 8 – 12, noting “the order in which the operations are described is not intended to be construed as a limitation, and any number of the described operations can be combined in any order and/or in parallel to implement the process.”).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 7 – 9, 11, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 10997544 B1), in view of Baumgarte et al. (US 20190130689 A1).

As per claim 1, Bar-Zeev discloses a system for conditional delivery of a transport container in a secure delivery system, the system comprising:



	• a container communication interface configured to transmit and receive a plurality of logistics parameters (C. 20, L. 17 – 18, the container includes a transmitter.);

To the extent to which Bar-Zeev does not appear to explicitly disclose the following limitation, Baumgarte teaches:

	• a docking attachment point configured to securely attach to a docking anchor point (See at least Fig. 4 & [0054] & [0058] – [0059], noting “secure container 500 may include another lock mechanism 318b for anchoring the secure container 500 to a suitable anchor point (e.g., a wall, ground, floor, etc.).”).

Examiner’s note: Baumgarte also teaches “a container communication interface configured to transmit and receive a plurality of logistics parameters” in at least [0053] & [0079].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the docking point of Baumgarte in the system of Bar-Zeev “to prevent the secure container 102 from being moved from its proper position (e.g., the ground, the wall of a building, the tailgate of a vehicle, and/or another suitable position),” as evidenced by Baumgarte ([0054]).

Bar-Zeev further discloses a delivery management server (Fig. 14 & C. 23, L. 8 – 14) comprising: 

	• a delivery platform communication interface configured to receive a delivery order for the transport container, wherein the delivery order comprises instructions to defer a delivery operation until a specified condition is satisfied (Fig. 12 & C. 19, L. 4 – 

Regarding the following limitation, Bar-Zeev, in C. 19, L. 9 – 12, discloses wherein a user can provide “user specified preferences” as part of a delivery “order.” To the extent to which Bar-Zeev does not appear to explicitly disclose wherein a user can specify a “handling parameter” as one of the preferences, Baumgarte teaches this element: 

	• the delivery order further comprises handling parameters for controlling one or more properties of the secure space (See [0079], noting receiving a “command from the owner device 104, the handler device 108, the gateway device 110, and/or another suitable device indicating that a package is going to be delivered according to a particular time schedule and to heat and/or cool the secure container 102 based on that schedule.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the handling parameters of Baumgarte in the delivery order user preferences of Bar-Zeev “to prevent the defrosting/refreezing and/or spoliation of the package,” as evidenced by Baumgarte ([0056]).

Bar-Zeev further discloses:

	• a condition detection interface for receiving a notification related to the specified condition; a rules engine configured to: determine whether the specified condition is satisfied; and responsive to determining that the specified condition is satisfied, generate a command to execute the delivery operation (See Fig. 12 & C. 19, L. 22 – 48, noting that after a determination is made that a “delivery confirmation” is received indicating that the user is available, the autonomous delivery vehicle completes the delivery operation. As per at least C. 15, L. 41 – 44, the autonomous delivery vehicle is remotely commanded to complete a delivery. As per at least C. 10, L. 33 – 60 & C. 11, 

	 • a transmission system for transmitting the command to a delivery vehicle (See at least Fig. 4 & C. 10, L. 23 – 64, C. 11, L. 20 – 24, and C. 23, L. 27 – 33, noting a communication system for transmitting signals to the autonomous vehicles.); and

	• the delivery vehicle, comprising: a vehicle communication interface configured to receive the command (See Fig. 13 & C. 20, L. 51, noting a delivery vehicle “network interface 1316.” Also see C. 22, L. 4 – 9, C. 21, L. 64 – 67, noting “network interface 1316” of each vehicle sends and receives data.  As per at least C. 15, L. 41 – 44, the autonomous delivery vehicle is remotely commanded to complete a delivery. As per at least C. 10, L. 33 – 60 & C. 11, L. 20 – 23, the autonomous vehicle has a direct communication path to the central “management system 426” and “servers 420 ( 1 ) - ( N )” of Fig. 14. Also see C. 16, L. 49 – 51, noting transmitting a navigation command to the delivery vehicle from “UAV management system.”), and 

	• an electromechanical interface configured to couple or decouple the transport container with the delivery vehicle (C. 19, L. 49 – 63, noting that the vehicle can “lower a container that In various implementations includes the item using a retractable cable, arm, or other mechanism” which can place the container on a surface and release it upon delivery. Also see C. 21, L. 60 – 63, noting that “inventory engagement mechanism controller 1312 may provide an instruction to a motor that controls the inventory engagement mechanism to release the inventory.”).

As per claim 2, Bar-Zeev / Baumgarte disclose the limitations of claim 1. Bar-Zeev further discloses wherein the rules engine includes program code, which when executed by a processor (C. 11, L. 45 – 60, C. 23, L. 42 – 47, & C. 24, L. 14 – 23), causes the rules engine to:



As per claim 7, Bar-Zeev / Baumgarte disclose the limitations of claim 1. Bar-Zeev further discloses wherein:

	• the delivery vehicle includes an autonomous delivery vehicle (C. 2, L. 35 – 36 & C. 11, L. 24 – 28, noting an unmanned aerial vehicle which can navigate autonomously.).

To the extent to which Bar-Zeev does not appear to explicitly disclose the following limitation, Baumgarte teaches:

	• wherein executing the delivery operation comprises actuating, by the autonomous delivery vehicle, a component of the transport container to permit a service to be performed on an item (See [0082], noting actuating, by a “gateway device 110,” a lock of a delivery container to allow the container to be opened. Examiner’s note: The limitation “to permit a service to be performed on an item” is given little to no patentable weight, as the claimed method / system is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “autonomous delivery vehicle” of Bar-Zeev for the “gateway device 110” of Baumgarte. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

claim 8, Bar-Zeev discloses a method (Abstract & C. 20, L.41 – 42) for providing conditional delivery using a secure delivery system, the method comprising:

Regarding the following limitation, Bar-Zeev, in C. 19, L. 39 - 41, discloses wherein a transport container is received at a reception point, and that the container was brought by (i.e., received from) a delivery vehicle at a “materials handling facility” (i.e., reception point). To the extent to which Bar-Zeev does not appear to explicitly disclose wherein a server receives a notification that the transport container was received from a delivery vehicle, Baumgarte teaches this element:

	• receiving, at a delivery management server, a notification that a transport container is received at a reception point from a delivery vehicle (See [0078], noting that the delivery container transmits a notification that the transport container is received at a reception point).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the container reception notification of Baumgarte in the delivery method of Bar-Zeev with the motivation to provide location tracking services for a shipping container.

Bar-Zeev further discloses: 

	• receiving a delivery order at the delivery management server, wherein the delivery order comprises instructions to defer a delivery operation until a specified condition is satisfied (Fig. 12 & C. 19, L. 4 – 46, noting that delivery preferences of a delivery order specify that an availability confirmation must be received for a delivery to subsequently take place.); 

	• deferring, by the delivery management server, performance of the delivery operation until the specified condition is satisfied (C. 19, L. 37 – 46, the container is 

	• responsive to the specified condition being satisfied, transmitting from the delivery management server to a delivery transport vehicle an instruction to perform the delivery operation with the transport container (See Fig. 12 & C. 19, L. 22 – 48, noting that after a determination is made that a “delivery confirmation” is received indicating that the user is available, the autonomous delivery vehicle completes the delivery operation. As per at least C. 15, L. 41 – 44, the autonomous delivery vehicle is remotely commanded to complete a delivery. As per at least C. 10, L. 33 – 60 & C. 11, L. 20 – 23, the autonomous vehicle has a direct communication path to the central “management system 426” and “servers 420 ( 1 ) - ( N )” of Fig. 14. Also see Fig. 4 & C. 10, L. 23 – 64, C. 11, L. 20 – 24, and C. 23, L. 27 – 33, noting a communication system for transmitting signals to the autonomous vehicles.).

As per claim 9, Bar-Zeev / Baumgarte disclose the limitations of claim 8. Bar-Zeev further discloses:

	• wherein deferring the performance of the delivery operation includes keeping the transport container at the reception point until the specified condition is satisfied (C. 19, L. 37 – 41, if a delivery confirmation is not received, the vehicle is instructed to defer delivery and travel to a defined location with the container.).

As per claim 11, Bar-Zeev / Baumgarte disclose the limitations of claim 8. Bar-Zeev further discloses wherein:

	• responsive to a second specified condition being satisfied, transmitting from the delivery management server to the delivery transport vehicle instructions to route the transport container for return to the reception point (C. 19, L. 37 – 41, if a delivery confirmation is not received (i.e., the second condition), the vehicle is instructed to defer delivery and travel to a defined location.).

As per claim 14, Bar-Zeev / Baumgarte disclose the limitations of claim 8. Regarding the following limitation, Bar-Zeev, in at least Fig. 14 & C. 23, L. 8 – 18, discloses a server. To the extent to which Bar-Zeev does not appear to explicitly disclose the following limitation, Baumgarte teaches:

	• transmitting, from the delivery management server to the delivery transport vehicle, an instruction to actuate a component of the transport container to permit a service to be performed on an item (See [0082], noting actuating, by a “gateway device 110,” a lock of a delivery container to allow the container to be opened.  Examiner’s note: The limitation “to permit a service to be performed on an item” is given little to no patentable weight, as the claimed method / system is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “server” of Bar-Zeev for the “gateway device 110” of Baumgarte. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 10997544 B1), in view of Baumgarte et al. (US 20190130689 A1), in view of Jessie (US 20200128991 A1). 

As per claim 3, Bar-Zeev / Baumgarte disclose the limitations of claim 2. Regarding the following limitation, 

	• wherein the service actions include storing the transport container at a reception point that satisfies storage parameters,



Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “storage container” of Jessie for the “reception point” of Bar-Zeev. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

To the extent to which Bar-Zeev does not appear to explicitly disclose the following limitation, Jessie teaches:

	• wherein the storage parameters are based at least in part on a determination of a minimum expected delivery time for the transport container (See [0051] – [0052] & [0055] – [0056], noting that “an approximated delivery time delay” is used to control the parameters of storage so that the temperature begins at a “preconditioning temperature” and reaches “the target temperature” by the time the item is expected to be delivered.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Jessie in the delivery system of Bar-Zeev / Baumgarte with the motivation to efficiently regulate the temperature of a delivery box, as evidenced by Jessie ([0004]).

As per claim 4, Bar-Zeev / Baumgarte / Jessie disclose the limitations of claim 2. To the extent to which Bar-Zeev does not appear to explicitly disclose the following limitation, Jessie teaches:

	• wherein the storage parameters are based at least in part on a value of a parameter associated with security of the transport container (See at least [0052], noting that the storage parameters are based on a desired temperature “in order to properly store” (i.e., an item for delivery.). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 10997544 B1), in view of Baumgarte et al. (US 20190130689 A1), in view of Mohammed (US 20190199813 A1). 

As per claim 5, Bar-Zeev / Baumgarte disclose the limitations of claim 1. To the extent to which Bar-Zeev does not appear to explicitly disclose the following limitation, Mohammed teaches wherein the condition detection interface comprises:

	• a media scraping interface for receiving external notifications from published sources; and a condition extraction parser converting the external notifications from the published sources into condition parameters (See [0030], noting condition parameters such as “news of a pregnancy, news of a birth, a graduation, a wedding, a wedding anniversary, a funeral, and the like” which are used as a condition to trigger delivery of items when the condition is satisfied as per at least [0038], noting “future delivery triggering events” which are used in “determining when certain future delivery triggering events are determined using various sources of input such as social media, the internet, user inputted data and the like.” As per at least [0041] & [0046] – [0048], the “future delivery triggering events” are determined from converting external sources such as published “social media and other sources” into the condition parameters. As per at least [0019] & [0055], physical items are delivered to the recipient upon the triggering of the condition parameters.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Mohammed in the delivery system of Bar-Zeev / Baumgarte with the motivation to provide a system .

Claim 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 10997544 B1), in view of Baumgarte et al. (US 20190130689 A1), in view of Perez (US 20190122322 A1). 

As per claim 6, Bar-Zeev / Baumgarte disclose the limitations of claim 1. To the extent to which Bar-Zeev does not appear to explicitly disclose the following limitation, Perez teaches:

	• remote condition sensors deployed in areas geographically separated from the delivery management server, wherein the condition detection interface comprises: a sensor translation interface for receiving external notifications from the remote condition sensors, and a condition extraction parser for converting the external notifications into condition parameters (See [0061 & [0073], noting “the one or more service point devices 117” which detect occupant presence. As per [0012], [0089], & [0125], delivery is triggered when the occupancy sensors provide data indicative of occupant presence, and that “the user computing entity 120 may receive information/data from the service point device 117 indicating that no one is available to accept delivery, and the user computing entity 120 may generate a notification for the delivery personnel to skip delivery to the entity.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Perez in the delivery system of Bar-Zeev / Baumgarte with the motivation of “easing contact with the entity {e.g., recipient} and locating the entity to provide the desired services,” as evidenced by Perez ([0005]).

claim 13, Bar-Zeev / Baumgarte disclose the limitations of claim 8. To the extent to which Bar-Zeev does not appear to explicitly disclose the following limitation, Perez teaches:

	• responsive to determining at the delivery management server that the specified condition is satisfied, initiating by the delivery management server an update of an entry in a distributed ledger (See [0014] & [0030] – [0031], noting an occupancy blockchain database which, as per [0073] & [0077] – [0078], is updated when remote sensors detect that a user is present, and a delivery is initiated as per [0089], & [0125].).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Perez in the delivery system of Bar-Zeev / Baumgarte with the motivation of “easing contact with the entity {e.g., recipient} and locating the entity to provide the desired services,” as evidenced by Perez ([0005]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 10997544 B1), in view of Baumgarte et al. (US 20190130689 A1), in view of Spiegel et al. US 20120323645 A1). 

As per claim 10, Bar-Zeev / Baumgarte disclose the limitations of claim 8. Regarding the following limitation, 

	• wherein deferring the performance of the delivery operation includes transmitting, from the delivery management server to the delivery transport vehicle, instructions to route the transport container to a delivery target on a route determined to provide continuous transportation on the delivery transport vehicle until the specified condition is satisfied,	

Bar-Zeev discloses, in C. 23, L. 54 – C. 24, L. 7, that the server transmits “route information” to the UAVs, and in C. 16, L. 49 – 51, discloses transmitting a navigation 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the continuous transport until a condition is triggered as in Spiegel in the delivery method of Bar-Zeev / Baumgarte in order “to facilitate emulation of higher-cost expedited shipping using lower-cost non-expedited shipping,” as evidenced by Spiegel ([0068]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 10997544 B1), in view of Baumgarte et al. (US 20190130689 A1), in view of Louie et al. (US 8224664 B1). 

As per claim 12, Bar-Zeev / Baumgarte disclose the limitations of claim 8. To the extent to which Bar-Zeev does not appear to explicitly disclose the following limitation, Louie teaches:

	• determining, at the delivery management server, that the specified condition is satisfied based in part on determining that the delivery order indicates a drug prescription, and that a medical record specifies that a delivery of a drug is indicated by the drug prescription (See Fig. 6A & C. 7, L.11 – 26, noting determining that a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the continuous transport until a condition is triggered as in Louie in the delivery method of Bar-Zeev / Baumgarte in order to “verify that the correct prescription order of a particular patient has been dispensed to the correct patient,” as evidenced by Louie (C. 11, L. 35 – 37).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 10997544 B1), in view of Zou (US 20180058739 A1). 

As per claim 17, Bar-Zeev discloses the limitations of claim 15. Regarding the following limitation, Bar-Zeev discloses a “delivery location” in at least C. 3, L. 2 – 3. As per at least C. 15, L. 41 – 44 of Bar-Zeev, the autonomous delivery vehicle is remotely commanded to complete a delivery. Also see C. 16, L. 49 – 51, noting transmitting a navigation command to the delivery vehicle from “UAV management system.” To the extent to which Bar-Zeev does not appear to explicitly disclose wherein the delivery is triggered after a sensor of the transport container detects a physical condition of contents of the transport container, Zou teaches this element:

	• determining that a sensor of the transport container detects a physical condition of contents of the transport container, wherein, responsive to determining that the physical condition satisfies a predetermined criterion, the instructions to perform the delivery operation are transmitted from the delivery management server to the delivery transport vehicle (See [0061], noting that when a temperature sensor detects a threshold temperature, delivery to a station is triggered).

delivery location” of Bar-Zeev for the “station” of Zou. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 10997544 B1), in view of Lisso (US 9536216 B1). 

As per claim 18, Bar-Zeev discloses the limitations of claim 15. Regarding the following limitation, 

	• receiving a performance request at the delivery management server; and responsive to receiving the performance request, determining by a rules engine of the delivery management server whether one or more delivery conditions are satisfied, wherein, responsive to determining that the one or more delivery conditions are satisfied, the instructions to perform the delivery operation are transmitted from the delivery management server to the delivery transport vehicle

Bar-Zeev discloses “determining by a rules engine of the delivery management server whether one or more delivery conditions are satisfied, wherein, responsive to determining that the one or more delivery conditions are satisfied, the instructions to perform the delivery operation are transmitted from the delivery management server to the delivery transport vehicle” in Fig. 12 & C. 19, L. 22 – 48, noting that after a determination is made that a “delivery confirmation” is received indicating that the user is available, the autonomous delivery vehicle completes the delivery operation. As per at least C. 15, L. 41 – 44, the autonomous delivery vehicle is remotely commanded to complete a delivery. As per at least C. 10, L. 33 – 60 & C. 11, L. 20 – 23, the autonomous vehicle has a direct communication path to the central “management system 426” and “servers 420 ( 1 ) - ( N )” of Fig. 14.

To the extent to which Bar-Zeev does not appear to explicitly disclose “receiving a performance request at the delivery management server; and responsive to receiving the performance request,” performing the delivery, Lisso teaches this element in C. 10, L. 58 – 67, noting a performance request to deliver a package at a requested delivery time. As per C. 11, L. 63 – 65 & Claim 3, the delivery vehicle is instructed to depart for the delivery operation no later than the estimated departure time for the vehicle to reach the delivery destination at the specified delivery time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the performance request of Lisso in the delivery method of Bar-Zeev so that the recipient can select a time when he or she will be present to receive the delivery.

As per claim 19, Bar-Zeev discloses the limitations of claim 15. Regarding the following limitation, Bar-Zeev discloses, in at least C. 15, L. 41 – 44, the autonomous delivery vehicle is remotely commanded to complete a delivery. As per at least C. 10, L. 33 – 60 & C. 11, L. 20 – 23, the autonomous vehicle has a direct communication path to the central “management system 426” and “servers 420 ( 1 ) - ( N )” of Fig. 14. To the extent to which Bar-Zeev does not appear to explicitly disclose performing delivery responsive to determining that the time is within the predetermined temporal window, Lisso teaches this element:

	• determining, at a time, that the time is within a predetermined temporal window, wherein, responsive to determining that the time is within the predetermined temporal window, the instructions to perform the delivery operation are transmitted from the delivery management server to the delivery transport vehicle (See C. 11, L. 63 – 65 & Claim 3, noting that the delivery vehicle is instructed to depart for the delivery operation no later than the estimated departure time for the vehicle to reach the delivery destination at the specified delivery time.). Rationale to combine Lisso persists.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US 10997544 B1), in view of Ladden et al. (US 20160171439 A1). 

As per claim 20, Bar-Zeev discloses the limitations of claim 15. Regarding the following limitation, Bar-Zeev, in C. 19, L. 9 – 12, discloses wherein a user can provide “user specified preferences” as part of a delivery “order.” To the extent to which Bar-Zeev does not appear to explicitly disclose wherein a user can specify a “service” as one of the preferences, Ladden teaches this element: 
 
	• responsive to determining at the delivery management server that the delivery order includes a service request indicating a service, actuating a component of the transport container to permit the service to be performed on an item (See [0088], noting that a delivery order requires an item inspection at each delivery event. As per [0249], when an inspection is required during a delivery event, “the inspection UI can require that delivery personnel open an item's container and take images to confirm valid inspection” i.e., the courier actuates a container to open it in order to perform an inspection service.); and

	• determining, at the delivery management server, that a status of the service request is complete, wherein, responsive to determining that the status of the service request is complete, the instructions to perform the delivery operation are transmitted from the delivery management server to the delivery transport vehicle (See at least [0247], [0249], [0251] – [0252], & [0254], noting that an inspection is required when the vehicle is en-route and “nearing delivery location,” and that delivery route instructions contained within “delivery information” which is “for a next delivery segment until an inspection has been passed” is withheld until it is determined that an inspection service is completed. In other words, once a status of the inspection is complete, delivery information, including routing information for a next delivery, is provided to the delivery personnel device.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferguson et al. (US 20190012640 A1); See, e.g., [0045] – [0046], noting delivery preferences to delivery at a certain time so that the customer is present when the delivery is made, and triggering delivery based on a customer's electronic calendar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628